DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 15/680,439, filed on August 18, 2017.  In response to Examiner’s Non-Final Rejection of May 27, 2020, Applicant, on November 27, 2020, amended Claims 2, 3, 6, 7, 9-13, 15, 17-37, 42-46, 48-70, 72 and 74 -77, cancelled Claims 1, 4, 5, 8, 14, 16, 38-41, 47, 71, and 73 and added new Claims 155-221.  Claims 2, 3, 6, 7, 9-13, 15, 17-37, 42-46, 48-70, 72, 74 -77 and 155-221 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The nonstatutory double patenting rejection regarding claims 1-23, 33-57 and 66-77 being provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 58-121 of copending Application No. 16/675,757 (reference application) is  hereby withdrawn pursuant to Applicant filing a Terminal Disclaimer November 25, 2020.

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale.

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to the claims. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 2, 3, 6, 7, 9-13, 15, 17-37, 42-46, 48-70, 72 and 74-77. New 35 U.S.C. § 103 rejections have been applied to amended claims 155-221.

Response to Arguments
Applicant's arguments filed November 27, 2020 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed November 27, 2020.

Regarding the 35 U.S.C. 101 rejection, Applicant states in paragraph 11 of the Office Action, the Examiner states that "the additional elements, both individually and in combination, do not integrate the abstract idea into practical application because they do not impose any meaning[ful] limitations on practicing the abstract idea." Applicants disagree and submit that the Examiner's characterization overlooks the very essence of the claimed invention. As set forth in the amended claims, the elements of a communications network execute a series of operations that are used to receive, filter and process conveyance service requests corresponding to at least one external server associated with a business entity, the details of which are not a high-level of generality, but are in fact quite specific and intended to facilitate management and improve the 
	In response, Examiner respectfully disagrees. Facilitating the management and improved efficiency of delivery of transportation services to a service requester while comparing the request to preferences of the representatives servicing the requests is considered an abstract idea based on certain methods of organizing human activity. In particular, managing interactions between people. Examiner maintains the additional structural elements currently do not amount to no more than generic computer elements that serve as tools to perform the instructions of the abstract idea, as well as, generally linking the abstract idea to a particular environment or field of use. 

Regarding the 35 U.S.C. 101 rejection, Applicants submit that the revised claim language in claim 155 more clearly spells out the detailed elements and operations corresponding to the improvements to a communications network that are provided by their invention. While the basic elements of the network are consistent with those of a general communication network, a key additional element is that of a central server that communicates with and receives a conveyance service request from at least one external server associated with a business entity. The central server also receives information that it uses to filter the service requests according to the representative's entered preferences so that the representative receives only those service requests that match their preferred criteria. Filtering and processing according to such criteria is not abstract. Rather, it provides a genuine enhancement to the process of delivering conveyance 
There is nothing abstract about expanding the service options available to a conveyance service requester who submits their request via a communications network. There is also nothing abstract about allowing the representative of the business entity, e.g., a driver for Uber or Lyft, to submit preferences for the type of conveyance service they wish to provide, nor is there anything abstract about providing a central server that performs the processing to filter the service requests according to those preferences. 
In response, Examiner respectfully disagrees. Examiner finds Applicants arguments to be directed towards the data analysis involving both the conveyance requests and representatives preferences. Examiner respectfully reminds Applicant, regardless of the complexity and/or granularity, data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). Applicant has not identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significantly more than the judicial exception. Thus, utilizing a network of servers (external and central) to facilitate conveyance requests is considered an abstract idea based on certain methods of organizing human activity.

Regarding the 35 U.S.C. 101 rejection, Applicant states a method and system set forth in the claims constitutes a genuine technological solution to limitations of existing approaches for obtaining and providing conveyance services. Among other improvements, the claimed invention 
The inventive method goes far beyond mental steps and mere application of computing to the conventional concept of requesting and dispatching conveyance service requests. As such, the invention as claimed amounts to significantly more than a judicial exception. 
In view of the foregoing, Applicants respectfully submit that the invention as now claimed is patent eligible, and request that the rejection under §101 be withdrawn.
	In response, Examiner respectfully disagrees and finds Applicant is again attempting to say the Step 2A – Prong One elements, the abstract idea, is what makes the claim eligible. Applicant’s arguments are directed towards an improvement to a business process and not to a technology or technological field. Applicant is respectfully reminded that the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea. Thus, utilizing a network of local and/or remote servers utilized to manage/facilitate the servicing of conveyance requests based on user defined preferences is considered an abstract idea based on certain methods of organizing human activity. For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Examiner strongly encourages Applicant request an interview to discuss possible amendments to the claims to overcome the current 35 U.S.C. 101 rejection. 


Applicant’s arguments, see pg. 34-41, filed November 27, 2020, with respect to the 35 U.S.C. 103 rejections have been fully considered. However, upon further consideration, a new . 

Claim Objections
Claim 37 is objected to because of the following informalities: grammatical error. Claim limitation “at least one area of he at” should recite “at least one area of the at”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 155, 2, 3, 6, 7, 9-13, 15, 17-37, 156-185 and 221 are directed towards a network. Examiner is interpreting the network to be the computer network system disclosed in paragraph 2 on page 103 of the specification. Claims 186, 42-46, 48-70, 72, 74-77 and 187-220 are directed towards a method. Both claim sets are among the statutory categories of invention.
Claims 2, 3, 6, 7, 9-13, 15, 17-37, 42-46, 48-70, 72, 74 -77 and 155-221 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite predicting performance metrics of application maintenance based on simulated data.
Claim 155 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, perform aggregating the one or more conveyance service requests; filter the one or more conveyance service requests by using the at least one representative preference and the geographical location data to identify a filtered subset of conveyance service requests; and identify one or more preferred conveyance service requests from the filtered subset of conveyance service requests based on the at least one representative preference constitutes methods based on managing interactions between people. The recitation of a computer network system does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 186 recites certain method of organizing human activity for similar reasons as claim 155.
The judicial exception is not integrated into a practical application. In particular, Claim 155 recites external servers configured for receiving conveyance service requests from at least one conveyance client, a central server configured for receiving the one or more conveyance service requests from the plurality of external servers, at least one terminal configured for interacting with an application and providing geographical location data to the central server, generating at least one visual representation associated with selectable request options, wherein the selectable request options is displayed interactively within the at least one visual representation on the at least one terminal and securing the selectable request options in response to an entry by the at least one representative via the at least one input device, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 155 recites servers and terminals in communication through a network, where the external servers are associated with business entities and a central server is associated with at least one application. These additional elements are disclosed at a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including servers, terminals, application, the network and devices amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification pg. 87, paragraph 2-3). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that 
Regarding the dependent claims, dependent claims 9, 11, 17, 180, 185, 210, 215, 217, 218 and 219 recite limitations that are not technological in nature and merely limits the abstract idea to a particular environment. Claim 20-22, 24, 36, 42-44, 46, 52, 54-56, 58, 77, 173, 174, 203 and 204 recites displaying, inputting features, which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 2, 3, 6, 7, 18, 37, 51, 67-69, 164-166, 183, 200-202, 216, 220 and 221 recites generic computer elements that serve as tools to perform additional instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 10, 12, 13, 15, 19, 23, 25-35, 45, 48-50, 53, 57, 59-66, 70, 72, 74-76 156-163, 167-172, 175-179, 181-184, 187-199, 205-209 and 211-214 recite steps that further narrow the abstract idea. Therefore dependent claims do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 155, 2, 3, 6, 7, 9-13, 15, 17, 18, 33-37, 42, 44-46, 48-52, 67-70, 72, 74-77, 156-172, 178, 183-202, 208 and 213-221 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Publication No. 2018/0025407 [hereinafter Zhang], and further in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna].

Referring to Claim 155, Zhang teaches
A network for communicating and securing one or more conveyance service requests from at least one conveyance client to at least one representative, the at least one conveyance client having a device in communication with the network (Zhang, [0059]), the network comprising:
at least one external server in communication with the network, the network configured for receiving the one or more conveyance service requests from the at least one conveyance client, the at least one external server associated with a business entity that provides goods or services and comprising a substantially real time source of the one or more conveyance service requests (Zhang, [0069]), “the passenger port 230 and the driver port 240 may read information from the database 130 and the information resource 160. The information may include but not limited to service request information…”; (Zhang, [0058]), “FIG. 1…illustrating a network environment 100… may include one or more on-demand service systems 105, one or more passenger terminals 120, one or more databases 130, one or more driver terminals 140, one or more networks 150, and one or more information sources 160…”; (Zhang, [0064]), “The information source 160 may be a separate central server, a combination of Examiner considers the information source 160 to be the external servers; 
at least one central server in communication with the network, the at least one central server configured for receiving the one or more conveyance service requests from the at least one external server in substantially real time (Zhang, [0058]), “the on-demand service systems 105 may include an order processing engine 110. In someone embodiments, the order processing engine 110 may be used in a system which may analyze and process collected information to generate an analytical result. The order processing engine 110 may be a server (e.g. a cloud server) or a server group. The server group may be centralized, for example, a data center. The server group may be distributed, for example, a distributed system. The order processing engine 110 may be local or remote. In some embodiments, the order processing engine 110 may access and store information of users 120/140, information in the information source 160, and information in the database 130 via the network 150, and also may access information in the information source 160 and the database 130 directly.”; (Zhang, [0068]), “the order processing engine 110 in the on-demand service systems 105 may be described as an example of the system for order processing. The order processing engine 110 may include one or more processing modules 210, one or more storage modules 220, one or more passenger ports 
at least one application associated with the at least one central server, the at least one application configured for entry of at least one representative preference (Zhang, [0068]-[0069]), “The order processing engine 110 may include one or more processing modules 210… and one or more driver ports 240… the driver port 240 may receive information transmitted by… the driver terminal 140… the driver port 240 may read information from the database 130 and the information resource 160. The information may include but not limited to service request information, service receiving information, habit/preference information of a user, location information, or the like, or a combination thereof. The service request information may be order request information of a user (e.g., a request for a taxi hailing from a passenger, a request for responding to an order from a driver)… The habit/preference information of the user may be a preference of a passenger for drivers… a preference of a driver for a start location, a preference of a driver for a destination, a preference of a driver for a start time, etc…”; (Zhang, [0071]), “the driver port 230 may be used to output information analyzed and processed by the processing module 210. The information may be optimized positioning information, original order information, processed order information, original user information, processed user information, etc. The format of the information may include but not limited to text, audio, video, picture, or the like, or a combination thereof. The output information may be transmitted to the 
at least one terminal in communication with the network, the at least one terminal having at least one display device and at least one input device, the at least one terminal configured for interacting with the at least one application and for providing geographical location data to the at least one central server (Zhang, [0059]-[0060]), “The passenger terminal 120 and the driver terminal 140 may be collectively referred to as a user, which may be an individual, a tool, or an entity, for example, a service order requester or a service provider…The database 130 may be used mainly to store collected data from the passenger terminal 120 and/or the driver terminal 140 and any data generated during a process performed by the order processing engine 110…”; (Zhang, [0160]; [0162]), “terminal locations of the passengers and drivers”; (Zhang, [0069]); 
wherein the at least one central server processes the one or more conveyance service requests comprising conveyance data associated with one or more persons or objects to be transported, the geographical location data, the at least one representative preference (Zhang, [0076]), “the process for allocating orders may be performed by the on-demand service system 105 or parts thereof (e.g., the order processing engine 110)”; (Zhang, [0065]; [0068]), and wherein the at least one central server is further configured to:
perform one or more of standardizing and aggregating the one or more conveyance service requests (Zhang, [0080]-[0081]), “the order processing engine 110 may transmit information, for example, the order information, to one or more driver terminals 140… the order information may be pre-processed after step 310. During the pre-processing, distortion data may 
filter the one or more conveyance service requests by using the at least one representative preference and the geographical location data to identify a filtered subset of conveyance service requests (Zhang, [0088]), “The determination module 440 may be used to determine whether the order information matches the features of the users, or whether the features of the users satisfy one or more preset conditions. In some embodiments, both the order information and the features of the users may be taken into consideration during the determination process…”; (Zhang, [0155]), “The driver may request a start time interval and a start region of an appointment order. For example, the driver may select a start time interval "15:00-15:15" in a preset start time interval list, and select a start region "Xizhimen" in a preset start region. After receiving the start time interval and the start region requested by the driver, the system may search and obtain appointment orders related to the start time interval and the start region. For example, the system may search and obtain the appointment orders sent by passenger C and passenger D in the appointment order list”; and
identify one or more preferred conveyance service requests from the filtered subset of conveyance service requests based on the at least one representative preference (Zhang, [0089]), “when ranking the users, other than the matching degrees between the order information and the features of the users or the difference degrees between the features of the users and the preset condition, the preferences of the users may be taken into consideration. For example, a driver may set a parameter related to passenger star level in his/her personal account (e.g., prefer to receive orders from a five-star passenger)”. 

wherein the at least one application is further configured to:
generate at least one visual representation associated with one or more selectable request options comprising one or a combination of the filtered subset of conveyance service requests and the one or more preferred conveyance service requests, wherein the one or more selectable request options is interactively displayed within the at least one visual representation on the at least one terminal in substantially real time; and 
secure the one or more selectable request options in response to an entry by the at least one representative via the at least one input device in communication with the network.
However Khanna teaches: 
wherein the at least one application is further configured to (Khanna, [0015]), “A driver receives the request via a driver application on a client device of the driver. In some embodiments, the driver application allows (i.e. provides functionality that allows) a driver to specify preferences for requests that the driver would like to receive from potential passengers. The preferences may be any preferences relevant to transportation requests to which the driver would like to respond, including pickup location, drop-off location, price, a rating of a passenger, a casual carpool preference, and the like”:
generate at least one visual representation associated with one or more selectable request options comprising one or a combination of the filtered subset of conveyance service requests and the one or more preferred conveyance service requests, wherein the one or more selectable request options is interactively displayed within the at least one visual representation on the at least one terminal in substantially real time (Khanna, [0058]), “a user interface 1900 of a driver application 300 receives a notification 1905 of a request from a passenger. The notification 1905 indicates information about the request, such as the suggested price associated with the request, the pickup location, the requested drop-off location, and the like. In some embodiments, the request is received if the request fulfills the preferences set by the driver in the driver application 300. The notification 1905 appears regardless of which user interface is currently displayed by the driver application 300. As shown in FIG. 19, the notification 1905 appears along with the example user interface for selecting a particular third-party navigation application (as discussed with regard to FIG. 10)”; and 
secure the one or more selectable request options in response to an entry by the at least one representative via the at least one input device in communication with the network (Khanna, [0059]), “If the driver approves of the request and would like to pick up the passenger, the driver indicates acceptance of the request by clicking or tapping on the "Accept Ride" button. The "Accept Ride" button may indicate an amount of time (e.g., 8 seconds) before the request expires and is sent to another driver”; (Khanna, [0020]), “The transportation server 104 includes a network-addressable computing system that facilitates communication between drivers and passengers and obtains and utilizes data relevant to drivers and/or passengers stored in the database(s) 106. It is understood that any of the operations described herein can be performed by the transportation server 104”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the driver ports formatting an output of information in Zhang to include the visual representation and selectable options as taught by Khanna. The motivation for 

Referring to Claim 2, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein at least one function of the at least one central server is performed by the at least one application (Zhang, [0075]), “… the passenger port 230 and the driver port 240 may be a single module which can implement functions of both input and output, or an input module and an output module for the passenger”.

Referring to Claim 3, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the at least one central server and the at least one terminal are colocated (Zhang, [0075]).

Referring to Claim 6, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the at least one application operates on or associates with the at least one central server (Zhang, [0068]-[0069]), “The order processing engine 110 may include one or more processing modules 210… and one or more driver ports 240… the driver port 240 may receive information transmitted by… the driver terminal 140… the driver port 240 may read Examiner considers the driver port to be the application associated with the central server”. 

Referring to Claim 7, the combination of Zhang in view of Khanna teaches the network of claim 155.  Zhang further teaches: 
wherein at least one function of the at least one application is performed by the at least one central server (Zhang, [0075]), “the order processing engine 110 and the on-demand service system is provided for illustration purposes, and not intended to limit the present disclosure within the scope of the disclosed embodiments. For persons having ordinary skills in the art, after understanding the principle of the system, without departing the principle, may make any modification or variation to the forms and details of the application field in which the method and system may be applied”.

Referring to Claim 9, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the one or more conveyance service requests comprises at least one of the group consisting of at least one ride-hail service request, at least one ride-share service request, at least one car-share service request, at least one peer-to-peer conveyance service request, at least one person delivery service request, at least one transportation service request, at least one pre-filtered conveyance service request, at least one taxi service request, at least one shuttle service request, at least one good delivery service request, at least one item delivery service request, at least one medical service and delivery request, at least one food delivery service request, at least one courier delivery service request, at least one freight delivery service request, at least one animal delivery service request, and at least one delivery service request (Zhang, [0066]), “The object of the order may be any product. In some embodiments, the product may be a tangible product or an immaterial product. For a tangible product, it may be an object with any shape or size, for example, food, medicine, commodity, chemical product, electrical appliance, clothing, car, house, luxury, or the like, or a combination thereof”; (Zhang, [0069]), “The service request information may be order request information of a user (e.g., a request for a taxi hailing from a passenger, a request for responding to an order from a driver)”; (Zhang, [0056]; [0113]).

Referring to Claim 10, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches:  
wherein the one or more conveyance service requests comprises one or more pre-filtered conveyance service requests (Zhang, [0165]), “filtering based on calculated failure rate of the driver”.

Referring to Claim 11, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein conveyance data comprises at least one of the group consisting of at least one beginning service geographical location, at least one ending service geographical location, pricing information, elevated pricing information, the at least one representative preference, at least one distance parameter, at least one estimated time of arrival, at least one time to destination, at least one conveyance client geographical location, at least one conveyance client review, at least one conveyance client rating, at least one conveyance client detail, at least one conveyance service detail, at least one conveyance service route, at least one preferred conveyance client, at least one representative geographical location, at least one representative review, at least one representative rating, at least one representative detail, at least one autonomous vehicle geographical location, at least one autonomous vehicle review, at least one autonomous vehicle rating, at least one autonomous vehicle detail, at least one service provider geographical location, at least one service provider review, at least one service provider rating, at least one service provider detail, at least one preferred service provider, at least one good supplier geographical location, at least one good supplier review, at least one good supplier rating, at least one good supplier detail, at least one preferred good supplier, at least one conveyance industry segment detail, at least one preferred conveyance industry segment, at least one business entity detail, at least one good detail, at least one item detail, at least one type of vehicle detail, at least one vehicle detail, at least one measurement of at least one statistical variable, and at least one level of service detail (Zhang, [0094]), “The order information may include but not limited to a time point when the order is sent, an order number, a start location, a destination, a start time, an arrival time, an acceptable waiting time, a number of passengers, whether agrees to share a vehicle with other passengers, a selected vehicle model, with luggage 

Referring to Claim 12, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the one or more conveyance service requests are is filtered relating to the at least one representative preference and the geographical location data, to identify the filtered subset of conveyance service requests by at least one of the processes of:
categorizing, filtering, characterizing, screening, selecting, separating, identifying, specifying, distinguishing, naming, numbering, ordering, systematizing, tagging, labeling, recognizing, arranging, bracketing, ranking, organizing, classifying, segregating, isolating, grouping, and comparing (Zhang, [0089]; [0098]), “The ranking process may be based on the matching degrees between the order information and the features of the users, or the difference degrees between the features of the users and the preset condition…”.

Referring to Claim 13, the combination of Zhang in view of Khanna teaches the network of claim 12. Zhang further teaches: 
wherein the one or more preferred conveyance service requests is identified from the filtered subset of conveyance service requests relating to at least one weighted average of the at least one representative preference (Zhang, [0081]), “the order information may be 

Referring to Claim 15, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the filtered subset of conveyance service requests comprises one or more pre-filtered conveyance service requests (Zhang, [0080]), “the orders may be allocated based on the features of the users…”; (Zhang, [0099]), “… In step 486, the orders may be processed, for example, format processing (including but not limited to text, audio, video), content processing (e.g. adding or deleting a part of the contents), etc. The processing above may be performed by the order generation module 460. In step 487, the orders may be allocated to the users based on the ranking result…”.

Referring to Claim 17, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the at least one representative preference comprises at least one of the group consisting of at least one pricing preference, at least one elevated pricing preference, at least one geographical location preference, at least one distance preference, at least one route preference, at least one service duration preference, at least one beginning service geographical location preference, at least one ending service geographical location preference, at least one time preference, at least one predictive preference, at least one historical preference, at least one efficiency preference, at least one event inclusion preference, at least one event exclusion preference, at least one traffic based preference, at least one road condition preference, at least one weather condition preference, at least one duration of conveyance service preference, at least one conveyance service request density preference, at least one conveyance client detail preference, at least one conveyance client rating preference, at least one conveyance client density preference, at least one representative density preference, at least one service provider inclusion preference, at least one service provider exclusion preference, at least one service provider density preference, at least one level of service preference, at least one good supplier inclusion preference, at least one good supplier exclusion preference, at least one good supplier density preference, at least one good detail preference, at least one conveyance industry segment preference, at least one freight preference, at least one waypoint preference, and at least one delivery service preference (Zhang, [0069]), “a preference of a driver for a start location, a preference of a driver for a destination, a preference of a driver for a start time”; (Zhang, [0141]), “driver preferential regions”.

Referring to Claim 18, the combination of Zhang in view of Khanna teaches the network of claim 155.  Zhang teaches real time orders (see par. 0083) driver ports used to output order information in text, audio, video, picture, or the like, or a combination format (see par. 0068; 0071), but Zhang does not explicitly teach:
wherein the at least one visual representation is compiled on the at least one central server and transmitted to the at least one application in communication with the network.

wherein the at least one visual representation is compiled on the at least one central server and transmitted to the at least one application in communication with the network (Khanna, [0093]), “computer program can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, subroutine, or other unit suitable for use in a computing environment. A computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the driver ports formatting an output of information in Zhang to include the visual representation as taught by Khanna. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of a screen displaying selectable settings (or preferences) (see Khanna par. 0043).

Referring to Claim 33, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the at least one application secures or obtains the one or more preferred conveyance service requests in at least one conveyance industry segment (Zhang, [0091]), “The order allocation module 470 may be used to allocate the orders to be allocated to the users. In some embodiments, the order allocation module 470 may be integrated in the driver port 240. The order allocation module 470 may read the ranking result, the features of the users, the user 

Referring to Claim 34, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the at least one application secures or obtains the one or more preferred conveyance service requests concurrently (Zhang, [0100]), “the determination process and the ranking process may be performed alternatively or simultaneously”. 

Referring to Claim 35, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein one or a combination of the one or more preferred conveyance service requests the filtered subset of conveyance service requests, conveyance data, the one or more selectable request options, at least one waypoint, at least one beginning service geographical location, and at least one ending service geographical location, is identified or updated in substantially real time as the geographical location data updates or changes or as traffic information updates or changes (Zhang,[0088]), “the preset condition may be adjusted according to time, location, traffic status, passenger request, etc. In some embodiments, the preset condition may be dynamically adjusted based on an adjustment rule. For example, the adjustment rule may be defining a fixed adjustment parameter at a fixed time point of a day, or 

Referring to Claim 36, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches:
wherein the at least one visual representation is displayed on at least one of at least one remote display, the at least one display, the at least one terminal that is at least one computer or at least one computing device, the at least one application, at least one computer program, at least one mobile application, at least one non- mobile application, at least one website, at least one In-Vehicle infotainment device, the business entity application, at least one service provider application, and at least one good supplier application (Zhang, [0116]), “The process for presenting the current order to the user(s) may be performed by the driver port 240, and the current order may be presented by a format of voice broadcast or text display”; (Zhang, [0059]), “the built-in device in a motor vehicle 120-3 may be a carputer; the mobile device 120-4 may be a smartphone, a personal digital assistance (PDA), a tablet computer, a handheld game player, an intelligent glass, a smartwatch, a wearable device, a virtual display device or a display enhanced device (e.g., Google Glass, Oculus Rift, Hololens and Gear VR), or the like, or a combination thereof. The driver terminal 140 may also include one or more similar devices”.

Referring to Claim 37, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang teaches sending orders that satisfy preset conditions to a driver (see Zhang, 0155), but Zhang does not explicitly teach:
wherein the at least one application enables the at least one representative to browses or navigates at least one area of he at least one visual representation to secure or obtain the one or more preferred conveyance service requests or one or more filtered subset of conveyance service requests.
However Khanna teaches:
wherein the at least one application enables the at least one representative to browses or navigates at least one area of he at least one visual representation to secure or obtain the one or more preferred conveyance service requests or one or more filtered subset of conveyance service requests (Khanna, [0043]-[0045]), “selecting the "Request Radius" setting, the driver utilizes user interface 700 to indicate a particular request radius such that the driver receives passenger requests from passengers within a particular radial distance from the driver's current location or a location selected by the driver… The user interface 700 of FIG. 7 also allows (i.e. provides functionality that allows) a driver to set a particular drop-off area such that the driver receives passenger requests from passengers who are requesting to be dropped off within a particular drop-off area…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the output of information in Zhang to include the visual representation and selectable options as taught by Khanna. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of sending booking requests for the potential passenger to the driver's client application compatible with driver preferences (see Khanna par. 0017).

Referring to Claim 156, the combination of Zhang in view of Khanna teaches the network of claim 10. Zhang further teaches: 
wherein one or a combination of the one or more pre-filtered conveyance service requests and the one or more conveyance service requests is structured in at least one different format, wherein the at least one central server is further configured to standardize or convert the one or more pre-filtered conveyance service requests into at least one uniform format (Zhang, [0080]-[0081]), “the order processing engine 110 may transmit information, for example, the order information, to one or more driver terminals 140… the order information may be pre-processed after step 310. During the pre-processing, distortion data may be removed through data cleaning, data integration, data transformation, and/or data reduction…”.

Referring to Claim 157, the combination of Zhang in view of Khanna teaches the network of claim 10. Zhang further teaches: 
wherein one or a combination of the one or more pre-filtered conveyance service requests and the one or more conveyance service requests is structured in at least one uniform format prior to being transmitted from the at least one external server to the at least one central server in communication with the network, and is not standardized (Zhang, [0081]; [0075]).

Referring to Claim 158, the combination of Zhang in view of Khanna teaches the network of claim 10. Zhang further teaches: 
wherein one or a combination of the one or more conveyance service requests and the one or more pre-filtered conveyance service requests is sourced or provided by the business entity operating in at least one conveyance industry segment, via the at least one external server in communication with the network (Zhang, [0056]).

Referring to Claim 159, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang teaches real time orders (see par. 0083) driver ports used to output order information in text, audio, video, picture, or the like, or a combination format (see par. 0068; 0071) and sending orders that satisfy preset conditions to a driver (see Zhang, 0155), but Zhang does not explicitly teach:
wherein the at least one application enables the at least one representative to secure or obtain the one or more preferred conveyance service requests or one or more filtered subset of conveyance service requests in response to an entry by the at least one representative by selecting or applying at least one of. the one or more preferred conveyance service requests, the one or more filtered subset of conveyance service requests, the one or more selectable request options, and the at least one representative preference.
However Khanna teaches: 
wherein the at least one application enables the at least one representative to secure or obtain the one or more preferred conveyance service requests or one or more filtered subset of conveyance service requests in response to an entry by the at least one representative by selecting or applying at least one of. the one or more preferred conveyance service requests, the one or more filtered subset of conveyance service requests, the one or more selectable request options, and the at least one representative preference 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the driver ports formatting an output of information in Zhang to include the visual representation and selectable options as taught by Khanna. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of sending booking requests for the potential passenger to the driver's client application compatible with driver preferences (see Khanna par. 0017).

Referring to Claim 160, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the one or more preferred conveyance service requests relating to the at least one representative preference is identified from the filtered subset of conveyance service requests by using at least one of:
at least one sorting algorithm, at least one selection algorithm, at least one search algorithm, at least one merge algorithm, at least one maximum function, at least one minimum function, and at least one comparison (Zhang, [0091]), “the order allocation module 470 may read the features of the users obtained by the calculation module 430, and allocate the orders based on the features of the users directly”; (Zhang, [0087]), “The calculation module 430 may be used to calculate a feature of a user… The calculated feature of the user may be 

Referring to Claim 161, the combination of Zhang in view of Khanna teaches the network of claim 160. Zhang further teaches: 
wherein the one or more preferred conveyance service requests is identified from the filtered subset of conveyance service requests relating to at least one weighted average of the at least one representative preference (Zhang, [0081]), “the order information may be pre-processed after step 310. During the pre-processing, distortion data may be removed through data cleaning, data integration, data transformation, and/or data reduction. In some embodiments, methods for removing distortion data may include but not limited to a discrimination method, an elimination method, an average method, a smoothing method, a proportion method, a moving average method”.

Referring to Claim 162, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein, in response to an entry by the at least one representative, the one or more preferred conveyance service requests is secured for at least one other representative (Zhang, [0057]), “Also, the terms "driver," "provider," "service provider," and "supplier" in the 

Referring to Claim 163, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein in response to an entry by the at least one representative, the at least one representative preference is utilized to secure or obtain the one or more preferred conveyance service requests for at least one other representative (Zhang, [0057]), “Also, the terms "driver," "provider," "service provider," and "supplier" in the present disclosure are used interchangeably to refer to an individual, an entity, or a tool that may provide a service or facilitate the providing of the service. The term "user" in the present disclosure may refer to an individual, an entity, or a tool that may request a service, order a service, provide a service, or facilitate the providing of the service”.

Referring to Claim 164, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the at least one terminal comprises one or a combination of at least one computer, at least one smartphone, at least one tablet, at least one laptop, at least one wearable, at least one plug-in device, at least one mobile computing device, at least one handheld computing device, at least one portable computing device, at least one fixed computing device, at least one non-fixed computing device, at least one physiologically embedded computing device, at least one biologically integrated computing device, at least one In-Vehicle infotainment device, at least one Internet of Things (IoT) device, at least one projecting device, at least one computing device embedded in at least one vehicle, and at least one head-up display (Zhang, [0059]), “…In some embodiments in which a user is specified as a tool, the passenger terminal 120 may include but not limited to a desktop computer 120-1, a laptop computer 120-2, a built-in device in a motor vehicle 120-3, a mobile device 120-4, or the like, or a combination thereof. Further, the built-in device in a motor vehicle 120-3 may be a carputer; the mobile device 120-4 may be a smartphone, a personal digital assistance (PDA), a tablet computer, a handheld game player, an intelligent glass, a smartwatch, a wearable device, a virtual display device or a display enhanced device (e.g., Google Glass, Oculus Rift, Hololens and Gear VR), or the like, or a combination thereof. The driver terminal 140 may also include one or more similar devices”. 

Referring to Claim 165, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the at least one input source of the at least one terminal comprises one or a combination of at least one touchscreen, at least one keypad, at least one keyboard, and at least one voice controlled input (Zhang, [0069]), “The input mode of the information may be handwriting input, gesture input, image input, voice input, video input, electromagnetic wave input, or other like, or a combination thereof.”; (Zhang, [0086]), “The information above may be natural language text information, binary information, audio information (including voice input by the driver)”.

Referring to Claim 166, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the at least one representative preference is inputted, provided, or selected by the at least one representative and stored or cached on at least one of: the at least one application, the at least one central server, and the at least one external server, in communication with the network (Zhang, [0058]), “In some embodiments, the order processing engine 110 may access and store information of users 120/140, information in the information source 160, and information in the database 130 via the network 150”; (Zhang, [0069]).


Referring to Claim 167, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the geographical location data is in substantially real time (Zhang, [0086]), “information transmitted by the driver may include current location information determined by a positioning technology”.

Referring to Claim 168, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the geographical location data is static or non-real time (Zhang, [0085]), “historical locations and regions”.

Referring to Claim 169, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the geographical location data is pre-set on one or a combination of the at least one central server, the at least one external server, the at least one terminal, and the at least one application, in communication with the network (Zhang, [0124]; [0129]), “preferential region”.

Referring to Claim 170, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the geographical location data comprises one or a combination of at least one coordinate, at least one position, at least one point of reference, at least one point of interest, at least one geographical location of interest, at least one perspective, geographical location of the at least one representative, geographical location of the at least one conveyance client, geographical location of at least one autonomous vehicle, geographical location of at least one machine, geographical location of at least one entity, geographical location of at least one service provider, geographical location of at least one good supplier, geographical location of at least one freight provider, geographical location of the business entity, geographical location of at least one brick and mortar, geographical location of the one or more objects, geographical location of the one or more persons, geographical location of freight, at least one static location, at least one beginning service geographical location, at least one ending service geographical location, at least one waypoint, at least one past geographical location, at least one future geographical location, and at least one estimated geographical location (Zhang, [0084]), “transform the location information from text description to location coordinate. The text description may refer to place name, house number, building name, or the like, or a combination thereof. The location coordinate may refer to 

Referring to Claim 171, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein at least one different geographical location is used other than the geographical location data when filtering the one or more conveyance service requests (Zhang, [0125]), “the same user may have different preferential regions in different situations. For example, at morning peak period or evening peak period, the preferential region of the user may be a remote region where the traffic status is relatively good. As another example, the preferential regions of the user on workdays or at weekends may be different. Therefore, in some embodiments, the time factor or other related factors may be taken into consideration during determining the preferential region of the user”.

Referring to Claim 172, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches: 
wherein the geographical location data is associated with a point in time (Zhang, [0086]), “information transmitted by the driver may include current location information determined by a positioning technology”.

Referring to Claim 178, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches:  
wherein the one or more selectable request options comprise one or more filtered subset of conveyance service requests (Zhang, [0088]), “The determination module 440 may be used to determine whether the order information matches the features of the users, or whether the features of the users satisfy one or more preset conditions. In some embodiments, both the order information and the features of the users may be taken into consideration during the determination process…”; (Zhang, [0155]), “The driver may request a start time interval and a start region of an appointment order. For example, the driver may select a start time interval "15:00-15:15" in a preset start time interval list, and select a start region "Xizhimen" in a preset start region. After receiving the start time interval and the start region requested by the driver, the system may search and obtain appointment orders related to the start time interval and the start region. For example, the system may search and obtain the appointment orders sent by passenger C and passenger D in the appointment order list”.

Referring to Claim 183, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 155. Zhang further teaches: 
wherein the at least one external server comprises a plurality of external servers, and wherein a first business entity is associated with a first external server and a second business entity is associated with a second external server (Zhang, [0065]), “Particularly, for a meal delivery service, the information source 160 may be a system storing information of multiple food and beverage service providers in a specific region”; (Zhang, [0064]), “The information source 160 may be a separate central server, a combination of multiple servers connected through the network… The information source 160 may be connected or communicate with the network 150, or may be directly connected or communicate with the on-demand service Examiner considers the information source 160 to be the external servers. 

Referring to Claim 184, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 155. Zhang further teaches:
wherein the at least one external server comprises a plurality of external servers, and wherein each external server is associated with a different business entity (Zhang, [0065]), “Particularly, for a meal delivery service, the information source 160 may be a system storing information of multiple food and beverage service providers in a specific region”; (Zhang, [0064]), “The information source 160 may be a separate central server, a combination of multiple servers connected through the network… The information source 160 may be connected or communicate with the network 150, or may be directly connected or communicate with the on-demand service system 105 or a part thereof (e.g., the order processing engine 110), or both. When the information source 160 is connected or communicates with the network 150, the user 120/140 may access the information in the information source 160 via the network 150”; (Zhang, [0076]); Examiner considers the information source 160 to be the external servers.

Referring to Claim 185, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 155. Zhang further teaches: 
wherein the business entity comprises one or a combination of at least one business, at least one entity that provides goods or services, at least one entity that conveys goods or services, at least one entity that produces or supplies freight, at least one freight provider, at least one service provider, at least one good supplier, and at least one courier (Zhang, [0056]).

Referring to Claim 221, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang further teaches:
wherein the at least one central server and the at least one external server are colocated (Zhang, [0058]; [0064]).


Referring to Claim 186, Zhang teaches: 
A method for communicating and securing one or more conveyance service requests from at least one conveyance client to at least one representative within a network, the at least one conveyance client having a device in communication within the network (Zhang, [0059]), the method comprising:
a) receiving at at least one central server in communication with the network in substantially real time (Zhang, [0058]), “the on-demand service systems 105 may include an order processing engine 110”, in any order:
i) the one or more conveyance service requests from at least one external server associated with a business entity that provides goods or services, the one or more conveyance service requests comprising conveyance data associated with one or more persons or objects to be transported from at least one first geographical location to at least one second geographical location, wherein the at least one external server comprises a substantially real time source of the one or more conveyance service requests (Zhang, Examiner considers the information source 160 to be the external servers; (Zhang, [0069]; [0080]);
ii) at least one representative preference entered via at least one application accessible via at least one terminal having at least one display device and at least one input device (Zhang, [0069]);	
iii) geographical location data (Zhang, [0069]);
b) processing the one or more conveyance service requests by:
i) filtering the one or more conveyance service requests by using the at least one representative preference and the geographical location data to identify a filtered subset of conveyance service requests (Zhang, [0088]), “The determination module 440 may be used to determine whether the order information matches the features of the users, or whether the features of the users satisfy one or more preset conditions. In some embodiments, both the order information and the features of the users may be taken into consideration during the determination process…”; (Zhang, [0155]), “The driver may request a start time interval and a start region of an appointment order. For example, the driver may select a start time interval "15:00-15:15" in a preset start time interval list, and select a start region "Xizhimen" in a preset start region. After receiving the start time interval and the start region requested by the driver, the system may search and obtain appointment orders related to the start time interval and the start region. For example, the system may search and obtain the appointment orders sent by passenger C and passenger D in the appointment order list”; and 
ii) identifying one or more preferred conveyance service requests from the filtered subset of conveyance service requests based on the at least one representative preference (Zhang, [0089]), “when ranking the users, other than the matching degrees between the order information and the features of the users or the difference degrees between the features of the users and the preset condition, the preferences of the users may be taken into consideration. For example, a 
Zhang teaches real time orders (see par. 0083) driver ports used to output order information in text, audio, video, picture, or the like, or a combination format (see par. 0068; 0071) and sending orders that satisfy preset conditions to a driver (see Zhang, 0155), but Zhang does not explicitly teach:
c) generating at least one visual representation associated with one or more selectable request options comprising one or a combination of the filtered subset of conveyance service requests and the one or more preferred conveyance service requests, wherein the one or more selectable request options is interactively displayed as options within the at least one visual representation on the at least one terminal in substantially real time; and
d) securing the one or more selectable request options in response to an entry by the at least one representative via the at least one input device.
However Khanna teaches: 
c) generating at least one visual representation associated with one or more selectable request options comprising one or a combination of the filtered subset of conveyance service requests and the one or more preferred conveyance service requests, wherein the one or more selectable request options is interactively displayed as options within the at least one visual representation on the at least one terminal in substantially real time (Khanna, [0058]), “a user interface 1900 of a driver application 300 receives a notification 1905 of a request from a passenger. The notification 1905 indicates information about the request, such as the suggested price associated with the request, the pickup location, the requested drop-off location, and the like. In some embodiments, the request is received if the and 
d) securing the one or more selectable request options in response to an entry by the at least one representative via the at least one input device (Khanna, [0059]), “If the driver approves of the request and would like to pick up the passenger, the driver indicates acceptance of the request by clicking or tapping on the "Accept Ride" button. The "Accept Ride" button may indicate an amount of time (e.g., 8 seconds) before the request expires and is sent to another driver”; (Khanna, [0020]), “The transportation server 104 includes a network-addressable computing system that facilitates communication between drivers and passengers and obtains and utilizes data relevant to drivers and/or passengers stored in the database(s) 106. It is understood that any of the operations described herein can be performed by the transportation server 104”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the driver ports formatting an output of information in Zhang to include the visual representation and selectable options as taught by Khanna. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of sending booking requests for the potential passenger to the driver's client application compatible with driver preferences (see Khanna par. 0017).

Claim 42 disclose substantially the same subject matter as Claim 166, and is rejected using the same rationale as previously set forth.

Referring to Claim 44, the combination Zhang in view of Khanna teaches the method of claim 186. Zhang further teaches: 
wherein at least one of: the at least one representative preference and the geographical location data is transmitted from the at least one application to the at least one central server at any time prior to filtering the one or more conveyance service requests (Zhang, [0060]), “The database 130 may be used mainly to store collected data from the passenger terminal 120 and/or the driver terminal 140 and any data generated during a process performed by the order processing engine 110”.

Claim 45 disclose substantially the same subject matter as Claim 12, and is rejected using the same rationale as previously set forth.

Referring to Claim 46, the combination Zhang in view of Khanna teaches the method of claim 45. Zhang further teaches: 
wherein the filtering and identifying in step b) are executed by the at least one application (Zhang, [0068]), “The order processing engine 110 may include one or more processing modules 210, one or more storage modules 220, one or more passenger ports 230, and one or more driver ports 240”; (Zhang, [0088]-[0089]).

Claim 48 disclose substantially the same subject matter as Claim 160, and is rejected using the same rationale as previously set forth.

Claim 49 disclose substantially the same subject matter as Claim 161, and is rejected using the same rationale as previously set forth.

Referring to Claim 50, the combination Zhang in view of Khanna teaches the method of claim 48. Zhang further teaches: 
wherein identifying in step b) is executed by the at least one application (Zhang, [0068]; [0089]).

Claim 51 disclose substantially the same subject matter as Claim 18, and is rejected using the same rationale as previously set forth.

Claim 52 disclose substantially the same subject matter as Claim 36, and is rejected using the same rationale as previously set forth.

Referring to Claim 67, the combination Zhang in view of Khanna teaches the method of claim 186. Zhang further teaches: 
wherein at least one function of the at least one central server is performed by the at least one application (Zhang, [0068]), “The order processing engine 110 may include one or more processing modules 210, one or more storage modules 220, one or more passenger ports 230, and one or more driver ports 240”.

Referring to Claim 68, the combination Zhang in view of Khanna teaches the method of claim 186. Zhang further teaches: 
wherein the at least one application operates on or associates with the at least one central server (Zhang, [0068]), “The order processing engine 110 may include one or more processing modules 210, one or more storage modules 220, one or more passenger ports 230, and one or more driver ports 240”.



Referring to Claim 69, the combination Zhang in view of Khanna teaches the method of claim 186. Zhang further teaches: 
wherein at least one function of the at least one application is performed by the at least one central server (Zhang, [0068]), “The order processing engine 110 may include one or more processing modules 210, one or more storage modules 220, one or more passenger ports 230, and one or more driver ports 240. The order processing engine 110 may be centralized or allocated. One or more modules of the order processing engine 110 may be local or remote”; (Zhang, [0071]). 

Claim 70 disclose substantially the same subject matter as Claim 33, and is rejected using the same rationale as previously set forth.

Claim 72 disclose substantially the same subject matter as Claim 34, and is rejected using the same rationale as previously set forth.

Claim 74 disclose substantially the same subject matter as Claim 35, and is rejected using the same rationale as previously set forth.

Claim 75 disclose substantially the same subject matter as Claim 10, and is rejected using the same rationale as previously set forth.

Claim 76 disclose substantially the same subject matter as Claim 15, and is rejected using the same rationale as previously set forth.

Claim 77 disclose substantially the same subject matter as Claim 37, and is rejected using the same rationale as previously set forth.

Claim 187 disclose substantially the same subject matter as Claim 156, and is rejected using the same rationale as previously set forth.

Claim 188 disclose substantially the same subject matter as Claim 157, and is rejected using the same rationale as previously set forth.

Referring to Claim 189, the combination of Zhang in view of Khanna teaches the method of claim 75. Zhang further teaches: 
wherein the at least one central server performs one or more of standardizing and aggregating one or a combination of the one or more conveyance service requests and the one or more pre-filtered conveyance service requests (Zhang, [0080]-[0081]), “the order 

Claim 190 disclose substantially the same subject matter as Claim 158, and is rejected using the same rationale as previously set forth.

Claim 191 disclose substantially the same subject matter as Claim 167, and is rejected using the same rationale as previously set forth.

Claim 192 disclose substantially the same subject matter as Claim 168, and is rejected using the same rationale as previously set forth.

Claim 193 disclose substantially the same subject matter as Claim 169, and is rejected using the same rationale as previously set forth.

Claim 194 disclose substantially the same subject matter as Claim 170, and is rejected using the same rationale as previously set forth.

Claim 195 disclose substantially the same subject matter as Claim 171, and is rejected using the same rationale as previously set forth.

Claim 196 disclose substantially the same subject matter as Claim 172, and is rejected using the same rationale as previously set forth.

Claim 197 disclose substantially the same subject matter as Claim 159, and is rejected using the same rationale as previously set forth.

Claim 198 disclose substantially the same subject matter as Claim 162, and is rejected using the same rationale as previously set forth.

Claim 199 disclose substantially the same subject matter as Claim 163, and is rejected using the same rationale as previously set forth.

Claim 200 disclose substantially the same subject matter as Claim 164, and is rejected using the same rationale as previously set forth.

Claim 201 disclose substantially the same subject matter as Claim 165, and is rejected using the same rationale as previously set forth.

Claim 202 disclose substantially the same subject matter as Claim 166, and is rejected using the same rationale as previously set forth.

Claim 208 disclose substantially the same subject matter as Claim 178, and is rejected using the same rationale as previously set forth.

Claim 213 disclose substantially the same subject matter as Claim 183, and is rejected using the same rationale as previously set forth.

Claim 214 disclose substantially the same subject matter as Claim 184, and is rejected using the same rationale as previously set forth.

Claim 215 disclose substantially the same subject matter as Claim 185, and is rejected using the same rationale as previously set forth.

Claim 216 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 217 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth.

Claim 218 disclose substantially the same subject matter as Claim 11, and is rejected using the same rationale as previously set forth.

Claim 219 disclose substantially the same subject matter as Claim 17, and is rejected using the same rationale as previously set forth.

Claim 220 disclose substantially the same subject matter as Claim 221, and is rejected using the same rationale as previously set forth.





Claims 19, 21, 24-26, 28, 53, 55, 58-60, 62, 173-177, 179, 180, 182, 203-207, 209, 210 and 212 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Publication No. 2018/0025407 [hereinafter Zhang], in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna], and further in view of Li et al., U.S. Publication No. 2018/0032928 [hereinafter Li]. 

Referring to Claim 19, the combination of Zhang in view of Khanna teaches the network of claim 155. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach: 
wherein the at least one visual representation comprises at least one of: 
at least one dynamic map, at least one heat map, at least one substantially real time heat map, at least one historical heat map, and at least one predictive heat map.
However Li teaches: 
wherein the at least one visual representation comprises at least one of: 
at least one dynamic map, at least one heat map, at least one substantially real time heat map, at least one historical heat map, and at least one predictive heat map (Li, [0083]; [0088]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the density information in Zhang to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of 

Referring to Claim 21, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 19. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach:
wherein the at least one dynamic map displays in substantially real time at least one dynamic graphic representing at least one of the at least one representative, at least one autonomous vehicle, the at least one conveyance client, conveyance data, at least one point of interest, the business entity, the one or more selectable request options, the one or more conveyance service requests, the filtered subset of conveyance service requests, and the one or more preferred conveyance service requests.
However Li teaches: 
wherein the at least one dynamic map displays in substantially real time at least one dynamic graphic representing at least one of the at least one representative, at least one autonomous vehicle, the at least one conveyance client, conveyance data, at least one point of interest, the business entity, the one or more selectable request options, the one or more conveyance service requests, the filtered subset of conveyance service requests, and the one or more preferred conveyance service requests (Li, [0083]), “The scheduling strategy may be displayed according to a map of the passenger terminal device 120. For example, degrees of concentration of vehicles may be distinguished by colors. In some embodiments, red may be used to mark a region with the highest degree of concentration of the vehicles, and blue may be used to mark a region with the lowest degree of concentration of the vehicles. As another 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the density information in Zhang to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 24, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 19. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach:
wherein the at least one heat map displays at least one visual depiction of at least one statistical variable of:
the one or more conveyance service requests, the filtered subset of conveyance service requests, the one or more preferred conveyance service requests, the one or more selectable request options, or a combination thereof.
However Li teaches: 
wherein the at least one heat map displays at least one visual depiction of at least one statistical variable of:
the one or more conveyance service requests, the filtered subset of conveyance service requests, the one or more preferred conveyance service requests, the one or more selectable request options, or a combination thereof (Li, [0083]), “The scheduling strategy may be displayed according to a map of the passenger terminal device 120. For example, degrees of concentration of vehicles may be distinguished by colors. In some embodiments, red may be used to mark a region with the highest degree of concentration of the vehicles, and blue may be used to mark a region with the lowest degree of concentration of the vehicles. As another example, different gray levels may be used on a map to display different supply and demand densities, order densities, the number of orders, the number of users, etc.”; (Li, [0087]), “the scheduling strategy may be a statistical characteristic push strategy that displays historical order information and real-time order information of a specific region”
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the density information in Zhang to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 25, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 24. Zhang further teaches: 
wherein the at least one statistical variable comprises at least one measurement of at least one of conveyance service availability, pricing, elevated pricing, conveyance service request density, filtered conveyance service request density, preferred conveyance service request density, level of service density, at least one conveyance service distance, at least one estimated time of arrival, preferred conveyance client density, preferred good supplier density, at least one preferred conveyance industry segment, conveyance industry segment density, representative density, conveyance client density, the business entity density, service provider density, and good supplier density (Zhang, [0069]; [0119]), “an order density in a specific region”.

Referring to Claim 26, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 25. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach:
wherein at least one area of the at least one heat map is distinguished in proportion to at least one measurement of the at least one statistical variable and displayed as having at least one of at least one distinguishable hue, at least one distinguishable shade, at least one distinguishable saturation, at least one distinguishable opacity, at least one distinguishable color, at least one distinguishable value of color, at least one distinguishable pattern, at least one distinguishable hatch fill, at least one distinguishable shape, at least one distinguishable image, and at least one distinguishable animation.
However Li teaches: 
wherein at least one area of the at least one heat map is distinguished in proportion to at least one measurement of the at least one statistical variable and displayed as having at least one of at least one distinguishable hue, at least one distinguishable shade, at least one distinguishable saturation, at least one distinguishable opacity, at least one distinguishable color, at least one distinguishable value of color, at least one distinguishable pattern, at least one distinguishable hatch fill, at least one distinguishable shape, at least one distinguishable image, and at least one distinguishable animation (Li, [0083]), “The scheduling strategy may be displayed according to a map of the passenger terminal device 120. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the density information in Zhang to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 28, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 24. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach:
wherein the at least one substantially real time heat map is compiled from the at least one statistical variable of at least one of the one or more conveyance service requests, the filtered subset of conveyance service requests, and the one or more preferred conveyance service requests.
However Li teaches: 
wherein the at least one substantially real time heat map is compiled from the at least one statistical variable of at least one of the one or more conveyance service requests, the filtered subset of conveyance service requests, and the one or more preferred conveyance service requests (Li, [0083]), “The scheduling strategy may be displayed according to a map of the passenger terminal device 120. For example, degrees of concentration of vehicles may be distinguished by colors. In some embodiments, red may be used to mark a region with the highest degree of concentration of the vehicles, and blue may be used to mark a region with the lowest degree of concentration of the vehicles. As another example, different gray levels may be used on a map to display different supply and demand densities, order densities, the number of orders, the number of users, etc.”; (Li, [0087]-[0088]), “the scheduling strategy may be a statistical characteristic push strategy that displays historical order information and real-time order information of a specific region…”; (Li, [0230]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the density information in Zhang to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Claim 53 disclose substantially the same subject matter as Claim 19, and is rejected using the same rationale as previously set forth.

Claim 55 disclose substantially the same subject matter as Claim 21, and is rejected using the same rationale as previously set forth.

Claim 58 disclose substantially the same subject matter as Claim 24, and is rejected using the same rationale as previously set forth.

Claim 59 disclose substantially the same subject matter as Claim 25, and is rejected using the same rationale as previously set forth.

Claim 60 disclose substantially the same subject matter as Claim 26, and is rejected using the same rationale as previously set forth.

Claim 62 disclose substantially the same subject matter as Claim 28, and is rejected using the same rationale as previously set forth.

Referring to Claim 173, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 19. Zhang further teaches: 
wherein the at least one visual representation comprises at least one of:
at least one list, at least one visual, and at least one digital format (Zhang, [0155]), “The driver may request a start time interval and a start region of an appointment order… After receiving the start time interval and the start region requested by the driver, the system may search and obtain appointment orders related to the start time interval and the start region. For example, the system may search and obtain the appointment orders sent by passenger C and passenger D in the appointment order list. After obtaining the appointment orders that satisfy the conditions, the system may send the appointment orders and the start times and the start locations 

Referring to Claim 174, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 19. Zhang teaches real time orders (see par. 0083) driver ports used to output order information in text, audio, video, picture, or the like, or a combination format (see par. 0068; 0071) and sending orders that satisfy preset conditions to a driver (see Zhang, 0155), but Zhang does not explicitly teach:
wherein the at least one visual representation further comprises at least one graphic representing at least one of:
at least one coordinate, at least one point of reference, at least one point of interest, at least one geographical location of interest, at least one perspective, the one or more conveyance service requests, the filtered subset of conveyance service requests, the one or more preferred conveyance service requests, the one or more selectable request options, subsequent or additional one or more preferred conveyance service requests, subsequent or additional filtered subset of conveyance service requests, geographical location of the at least one representative, geographical location of the at least one conveyance client, geographical location of at least one autonomous vehicle, geographical location of at least one machine, geographical location of at least one entity, geographical location of at least one service provider, geographical location of at least one good supplier, geographical location of at least one freight provider, geographical location of at least one brick and mortar, geographical location of the business entity, geographical location of the one or more objects, geographical location of the one or more persons, geographical location of freight, at least one static location, at least one beginning service geographical location, at least one ending service geographical location, at least one waypoint, at least one past geographical location, at least one future geographical location, and at least one estimated geographical location.
However Khanna teaches:
wherein the at least one visual representation further comprises at least one graphic representing at least one of:
at least one coordinate, at least one point of reference, at least one point of interest, at least one geographical location of interest, at least one perspective, the one or more conveyance service requests, the filtered subset of conveyance service requests, the one or more preferred conveyance service requests, the one or more selectable request options, subsequent or additional one or more preferred conveyance service requests, subsequent or additional filtered subset of conveyance service requests, geographical location of the at least one representative, geographical location of the at least one conveyance client, geographical location of at least one autonomous vehicle, geographical location of at least one machine, geographical location of at least one entity, geographical location of at least one service provider, geographical location of at least one good supplier, geographical location of at least one freight provider, geographical location of at least one brick and mortar, geographical location of the business entity, geographical location of the one or more objects, geographical location of the one or more persons, geographical location of freight, at least one static location, at least one beginning service geographical location, at least one ending service geographical location, at least one waypoint, at least one past geographical location, at least one future geographical location, and at least one estimated geographical location (Khanna, [0053]), “the pickup location and/or drop-off location are 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the driver ports formatting an output of information in Zhang to include the visual representation as taught by Khanna. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of sending booking requests for the potential passenger to the driver's client application compatible with driver preferences (see Khanna par. 0017).

Referring to Claim 175, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 19. Zhang further teaches: 
wherein the at least one visual representation is configured to repeatedly update with at least one of:
subsequent or additional filtered subset of conveyance service requests, subsequent or additional one or more preferred conveyance service requests, the one or more selectable request options, conveyance data, and the at least one representative preference (Zhang, [0090]-[0091), “order content modification, driver settings, and allocation of real time orders”; (Zhang, [0158]), “the order generation unit 1302 may further include one or more order pushing units (not shown). The one or more order pushing units may be used to push the order information to one or more user terminals (e.g., the driver terminals), for example, the order information may be pushed to n terminals”; (Zhang, [0118]; [0125]; [0187]).

Referring to Claim 176, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 19. Zhang further teaches:
wherein the at least one visual representation is configured to repeatedly update in substantially real time with at least one of:
subsequent or additional filtered subset of conveyance service requests, subsequent or additional one or more preferred conveyance service requests, the one or more selectable request options, conveyance data, and the at least one representative preference (Zhang, [0090]-[0091), “order content modification, driver settings, and allocation of real time orders”; (Zhang, [0158]), “the order generation unit 1302 may further include one or more order pushing units (not shown). The one or more order pushing units may be used to push the order information to one or more user terminals (e.g., the driver terminals), for example, the order information may be pushed to n terminals” ; (Zhang, [0118]; [0125]; [0187]).

Referring to Claim 177, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 19. Zhang teaches real time orders (see par. 0083) and driver ports used to output order information in text, audio, video, picture, or the like, or a combination format (see par. 0068; 0071), but Zhang does not explicitly teach:
wherein the at least one geographical map within the at least one visual representation encompasses the geographical location data of one or a combination of the at least one conveyance client, the at least one representative, the one or more persons or objects, the business entity, at least one freight provider, at least one service provider, at least one good supplier, and at least one autonomous vehicle.

wherein the at least one geographical map within the at least one visual representation encompasses the geographical location data of one or a combination of the at least one conveyance client, the at least one representative, the one or more persons or objects, the business entity, at least one freight provider, at least one service provider, at least one good supplier, and at least one autonomous vehicle (Li, [0083]), “The received scheduling strategy may be displayed. The received scheduling strategy may be displayed using voice, text, graphics, video, the like, or any combination thereof. For example, information of the price adjustment may be broadcasted using voice. As another example, the number of vehicles in different regions may be displayed using text. As another example, a current vehicle distribution may be displayed on a map using images. A triangle and a square may be used to represent a taxi and a private car, respectively… degrees of concentration of vehicles may be distinguished by colors. In some embodiments, red may be used to mark a region with the highest degree of concentration of the vehicles, and blue may be used to mark a region with the lowest degree of concentration of the vehicles. As another example, different gray levels may be used on a map to display different supply and demand densities, order densities, the number of orders, the number of users, etc.”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the output information in Zhang to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 179, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 19. Zhang teaches real time orders (see par. 0083) driver ports used to output order information in text, audio, video, picture, or the like, or a combination format (see par. 0068; 0071) and sending orders that satisfy preset conditions to a driver (see Zhang, 0155), but Zhang does not explicitly teach:
wherein the at least one visual representation is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity, operating in at least one conveyance industry segment.
However Li teaches: 
wherein the at least one visual representation is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity, operating in at least one conveyance industry segment (Li, [0083]), “The received scheduling strategy may be displayed. The received scheduling strategy may be displayed using voice, text, graphics, video, the like, or any combination thereof. For example, information of the price adjustment may be broadcasted using voice. As another example, the number of vehicles in different regions may be displayed using text. As another example, a current vehicle distribution may be displayed on a map using images. A triangle and a square may be used to represent a taxi and a private car, respectively…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the output information in Zhang to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 180, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 21. Zhang teaches real time orders (see par. 0083) and driver ports used to output order information in text, audio, video, picture, or the like, or a combination format (see par. 0068; 0071), but Zhang does not explicitly teach:
wherein the at least one dynamic graphic is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity operating in at least one conveyance industry segment. 
However Li teaches: 
wherein the at least one dynamic graphic is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity operating in at least one conveyance industry segment (Li, [0083]), “The received scheduling strategy may be displayed. The received scheduling strategy may be displayed using voice, text, graphics, video, the like, or any combination thereof. For example, information of the price adjustment may be broadcasted using voice. As another example, the number of vehicles in different regions may be displayed using text. As another example, a current vehicle distribution may be displayed on a map using images. A triangle and a square may be used to represent a taxi and a private car, respectively…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the output information in Zhang to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 182, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 174. Zhang teaches real time orders and (see par. 0083) driver ports used to output order information in text, audio, video, picture, or the like, or a combination format (see par. 0068; 0071), but Zhang does not explicitly teach:
wherein the at least one graphic is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity, operating in at least one conveyance industry segment.
However Li teaches: 
wherein the at least one graphic is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity, operating in at least one conveyance industry segment (Li, [0083]), “The received scheduling strategy may be displayed. The received scheduling strategy may be displayed using voice, text, graphics, video, the like, or any combination thereof. For example, information of the price adjustment may be broadcasted using voice. As another example, the number of vehicles in different regions may be displayed using text. As another example, a current vehicle distribution may be displayed on a map using images. A triangle and a square may be used to represent a taxi and a private car, respectively…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the output information in Zhang to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Claim 203 disclose substantially the same subject matter as Claim 173, and is rejected using the same rationale as previously set forth.

Claim 204 disclose substantially the same subject matter as Claim 174, and is rejected using the same rationale as previously set forth.

Claim 205 disclose substantially the same subject matter as Claim 175, and is rejected using the same rationale as previously set forth.

Claim 206 disclose substantially the same subject matter as Claim 176, and is rejected using the same rationale as previously set forth.

Claim 207 disclose substantially the same subject matter as Claim 177, and is rejected using the same rationale as previously set forth.

Claim 209 disclose substantially the same subject matter as Claim 179, and is rejected using the same rationale as previously set forth.

Claim 210 disclose substantially the same subject matter as Claim 180, and is rejected using the same rationale as previously set forth.

Claim 212 disclose substantially the same subject matter as Claim 182, and is rejected using the same rationale as previously set forth.

Claims 20, 22, 12, 54, 56, 57, 181 and 211 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Publication No. 2018/0025407 [hereinafter Zhang], in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna], in view of Li et al., U.S. Publication No. 2018/0032928 [hereinafter Li], and further in view of Millspaugh, U.S. Publication No. 2014/0039784 [hereinafter Millspaugh]. 

Referring to Claim 20, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 19.  Zhang teaches the format of the output information may include but not limited to text, audio, video, picture, or the like (see par. 0071), but the combination of Zhang in view of Khanna in view of Li does not explicitly teach: 
wherein the one or more preferred conveyance service requests is displayed in at least one visually identifiable format compared to the filtered subset of conveyance service requests.
However Millspaugh teaches: 
wherein the one or more preferred conveyance service requests is displayed in at least one visually identifiable format compared to the filtered subset of conveyance service requests (Millspaugh, [0031]), “the present application provides for identifying different categories of people who are trying to hail a taxicab”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the output information in Zhang to include the visually identifiable format limitation as taught by Millspaugh. The motivation for doing this would have 

Referring to Claim 22, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 21. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach:
wherein the at least one dynamic graphic is displayed individually as at least one mobile or transitory icon or at least one mobile or transitory visual and updates or changes in substantially real time.
However Millspaugh teaches: 
wherein the at least one dynamic graphic is displayed individually as at least one mobile or transitory icon or at least one mobile or transitory visual and updates or changes in substantially real time (Millspaugh, [0031]), “a plurality of hailer icons 102 are displayed for taxicab drivers to indicate prospective fares and their respective locations. In the example shown in FIG. 5, hailer icon 102A represents that 3 passengers are waiting for a taxicab, 102B represents that a single passenger is trying to hail a taxicab, and 102C represents a doorman hailing a taxicab on behalf of someone else… the present application provides for identifying different categories of people who are trying to hail a taxicab”; (Millspaugh, [0034]-[0035]), “.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the output information in Zhang to include the visually dynamic graphic limitation as taught by Millspaugh. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to 

Referring to Claim 23, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 21. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach:
wherein the at least one dynamic graphic is related to the business entity, that is displayed as at least one distinguishable icon or at least one distinguishable visual and updates or changes in substantially real time.
However Millspaugh teaches: 
wherein the at least one dynamic graphic is related to the business entity, that is displayed as at least one distinguishable icon or at least one distinguishable visual and updates or changes in substantially real time (Millspaugh, [0031]), “a plurality of hailer icons 102 are displayed for taxicab drivers to indicate prospective fares and their respective locations. In the example shown in FIG. 5, hailer icon 102A represents that 3 passengers are waiting for a taxicab, 102B represents that a single passenger is trying to hail a taxicab, and 102C represents a doorman hailing a taxicab on behalf of someone else… the present application provides for identifying different categories of people who are trying to hail a taxicab”; (Millspaugh, [0034]-[0035]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the output information in Zhang to include the visually dynamic graphic limitation as taught by Millspaugh. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to 

Claim 54 disclose substantially the same subject matter as Claim 20, and is rejected using the same rationale as previously set forth.

Claim 56 disclose substantially the same subject matter as Claim 22, and is rejected using the same rationale as previously set forth.

Claim 57 disclose substantially the same subject matter as Claim 23, and is rejected using the same rationale as previously set forth.

Referring to Claim 181, the combination of Zhang in view of Khanna in view of Millspaugh teaches the network of claim 22. Zhang teaches driver ports used to output order information in text, audio, video, picture, or the like, or a combination format (see par. 0068; 0071), but Zhang does not explicitly teach:
wherein the at least one dynamic graphic is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity, operating in at least one conveyance industry segment.
However Millspaugh teaches:
wherein the at least one dynamic graphic is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity, operating in at least one conveyance industry segment (Millspaugh, 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the output information in Zhang to include the visually dynamic graphic limitation as taught by Millspaugh. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of enabling a driver to locate a passenger (see Millspaugh par. 0009).

Claim 211 disclose substantially the same subject matter as Claim 181, and is rejected using the same rationale as previously set forth.










Claims 27, 29-32, 61 and 63-66 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Publication No. 2018/0025407 [hereinafter Zhang], in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna], in view of Li et al., U.S. Publication No. 2018/0032928 [hereinafter Li], and further in view of Gorjestani et al., U.S. Publication No. 2015/0356501 [hereinafter Gorjestani]. 

Referring to Claim 27, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 24. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach:
wherein the one or more preferred conveyance service requests is not identified prior to compiling at least one of the at least one heat map, the at least one substantially real time heat map, the at least one historical heat map, the at least one visual representation, and the at least one predictive heat map.
However Gorjestani teaches: 
wherein the one or more preferred conveyance service requests is not identified prior to compiling at least one of the at least one heat map, the at least one substantially real time heat map, the at least one historical heat map, the at least one visual representation, and the at least one predictive heat map (Gorjestani, [0067]), “determines the route optimization information, such as suggested routes that the delivery worker using the mobile computing device 302 should travel and/or information suggesting locations at which future orders are likely to be placed (e.g., heatmaps), using any of a variety of data sources, such as a data repository of historical order information 306 and/or a data repository of current user information 308”; (Gorjestani, [0074]), “generate a heatmap that identifies areas on the golf course where orders are frequently placed by golfers and identifies other areas on the golf course where orders are less frequently placed by golfers. Such a heatmaps can provide guidance to the delivery worker as to where he/she should best position himself/herself to be nearby where orders are likely to be placed”; (Gorjestani, [0078]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the density information in Zhang to include the map limitations as taught by Gorjestani. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013)  to efficiently include the results of minimizing delays in fulfilling orders (see Gorjestani par. 0074).

Referring to Claim 29, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 24. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach:
wherein the at least one historical heat map is compiled from the at least one statistical variable of at least one of one or more past conveyance service requests, filtered subset of past conveyance service requests, and one or more past preferred conveyance service requests.
However Gorjestani teaches: 
wherein the at least one historical heat map is compiled from the at least one statistical variable of at least one of one or more past conveyance service requests, filtered subset of past conveyance service requests, and one or more past preferred conveyance service requests (Gorjestani. [0101]-[0103]), “The user interface 600 also highlights areas 606-626 where orders are most likely to be placed by golfers on the golf course. The areas 606-626 that are depicted in this example are presented as a heat map…The areas 606-626 can be identified based on a variety of information, such as historical order information identifying locations where orders have been previously placed by golfers on the golf course, attributes of such orders (e.g., time of day, date, day of week, user who placed the order (e.g., golf course member, league participant, USGA member, non-member), rate of play at the time orders were placed (e.g., fast play--no waiting time at tees, slow play--many tees backed-up)… events going on when orders placed), items that were ordered (e.g., food items, beverages, basic service request), the current location of golfers on the course (e.g., based on locations reported from golfers' mobile computing devices)…”.


Referring to Claim 30, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 24. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach:
wherein the at least one predictive heat map is compiled from the at least one statistical variable of at least one of one or more past conveyance service requests, filtered subset of past conveyance service requests, one or more past preferred conveyance service requests, the one or more conveyance service requests, the filtered subset of conveyance service requests, and the one or more preferred conveyance service requests.
However Gorjestani teaches: 
wherein the at least one predictive heat map is compiled from the at least one statistical variable of at least one of one or more past conveyance service requests, filtered subset of past conveyance service requests, one or more past preferred conveyance service requests, the one or more conveyance service requests, the filtered subset of conveyance service requests, and the one or more preferred conveyance service requests (Gorjestani, [0074]), “The computer system 304 can use any of a variety of appropriate techniques to determine where orders are likely to be placed. In one example, the computer system 304 can generate information (e.g., heatmap) that plots locations where orders have historically been 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the density information in Zhang to include the map limitations as taught by Gorjestani. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013)  to efficiently include the results of minimizing delays in fulfilling orders (see Gorjestani par. 0074).

Referring to Claim 31, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 30. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach:
wherein the at least one predictive heat map identifies or estimates at least one of future conveyance service availability, future pricing, future elevated pricing, future conveyance service request density, future filtered conveyance service request density, future preferred conveyance service request density, future level of service density, future conveyance industry segment density, future representative density, future conveyance client density, future business entity density, future service provider density, future good supplier density, future level of service demand, future conveyance industry segment demand, future conveyance service demand, future business entity demand, future service provider demand, future good supplier demand, future business entity supply, future conveyance service supply, and future representative supply.
However Gorjestani teaches: 
wherein the at least one predictive heat map identifies or estimates at least one of future conveyance service availability, future pricing, future elevated pricing, future conveyance service request density, future filtered conveyance service request density, future preferred conveyance service request density, future level of service density, future conveyance industry segment density, future representative density, future conveyance client density, future business entity density, future service provider density, future good supplier density, future level of service demand, future conveyance industry segment demand, future conveyance service demand, future business entity demand, future service provider demand, future good supplier demand, future business entity supply, future conveyance service supply, and future representative supply (Gorjestani, [0067]), “The example system 300 includes a computer system 304 that determines the route optimization information, such as suggested routes that the delivery worker using the mobile computing device 302 should travel and/or information suggesting locations at which future orders are likely to be placed (e.g., heatmaps), using any of a variety of data sources, such as a data repository of historical order information 306 and/or a data repository of current user information 308…”; (Gorjestani, [0101]-[0102]), “areas 606-626 that are depicted in this example are presented as a heat map… the areas 608, 612, 618, and 622 are identified with diagonal lines and are intended to represent the areas with the greatest intensity/likelihood of being a location where orders are placed/service being requested by golfers on the golf course… the areas 614, 616, and 626, which are highlighted areas that do not include special graphical overlays, such as diagonal 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the density information in Zhang to include the map limitations as taught by Gorjestani. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013)  to efficiently include the results of minimizing delays in fulfilling orders (see Gorjestani par. 0074).




Referring to Claim 32, the combination of Zhang in view of Khanna in view of Li teaches the network of claim 30. Zhang teaches an order density in a specific region (see par. 0069), but Zhang does not explicitly teach:
wherein the at least one predictive heat map generates at least one visual notification or at least one audio notification to notify the at least one representative of at least one future change or update to at least one of the at least one statistical variable, the at least one measurement of the at least one statistical variable, the one or more conveyance service requests, and the one or more selectable request options.
However Gorjestani teaches: 
wherein the at least one predictive heat map generates at least one visual notification or at least one audio notification to notify the at least one representative of at least one future change or update to at least one of the at least one statistical variable, the at least one measurement of the at least one statistical variable, the one or more conveyance service requests, and the one or more selectable request options (Gorjestani, [0077]), “The computer system 304 can provide the determined locations 324 where orders are likely to be placed and/or the route recommendation information 322 to the delivery mobile computing device 302… information identifying the locations (e.g., GPS coordinates, human-readable location information), confidence levels with which the computer system 304 has determined an order to be placed at the location (e.g., 0-100% confidence level), items that are estimated to be ordered at the locations (e.g., beverages, food), and/or timing information indicating when orders are likely to be received at the locations (e.g., within 10 minutes, within 20 minutes)… information that can be used to provide text and/or graphics (e.g., heatmaps) on the device 302 that are useful to the delivery worker”; (Gorjestani. [0105]), “timing can be based on a variety of factors, such as the current locations of golfers on the golf course, the current rate of play on the golf course, times since which the user or other golf cart drivers were at various locations, and/or other appropriate factors”; (Gorjestani, [0070]; [0098]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the density information in Zhang to include the map limitations as taught by Gorjestani. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013)  to efficiently include the results of minimizing delays in fulfilling orders (see Gorjestani par. 0074).

Claim 61 disclose substantially the same subject matter as Claim 27, and is rejected using the same rationale as previously set forth.

Claim 63 disclose substantially the same subject matter as Claim 29, and is rejected using the same rationale as previously set forth.

Claim 64 disclose substantially the same subject matter as Claim 30, and is rejected using the same rationale as previously set forth.

Claim 65 disclose substantially the same subject matter as Claim 31, and is rejected using the same rationale as previously set forth.

Claim 66 disclose substantially the same subject matter as Claim 32, and is rejected using the same rationale as previously set forth.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Publication No. 2018/0025407 [hereinafter Zhang], in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna], in view of Brady et al., U.S. Publication No. 20180024554 [hereinafter Brady]. 

Referring to Claim 43, the combination Zhang in view of Khanna teaches the method of claim 186. Zhang teaches the order processing engine may access and store information of users, information in the information source, and information in the database via the network (see par. 0058), but Zhang does not explicitly teach: 
wherein the at least one representative preference is stored or cached in at least one computer readable memory of the at least one central server and the at least one representative preference is not transmitted again from the at least one application to the at least one central server.
However Brady teaches: 
wherein the at least one representative preference is stored or cached in at least one computer readable memory of the at least one central server and the at least one representative preference is not transmitted again from the at least one application to the at least one central server (Brady, [0099]; [0108]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the user information in Zhang to include the preferences limitation as taught by Brady. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of resulting in greater efficiencies throughout the overall transportation process (see Brady par. 0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorlin, (US 20160019496 A1) – A real time map can be displayed on the deliverer's output device (e.g., the deliverer's GPS device, cellular phone, etc.) The map can display the deliverer's current vehicle, the surrounding roads, weather, construction, and traffic information, and any other delivery tasks nearby that currently need a deliverer. If the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Examiner, Art Unit 3624